

117 S2019 IS: Hastening Arms Limitations Talks Act of 2021
U.S. Senate
2021-06-10
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II117th CONGRESS1st SessionS. 2019IN THE SENATE OF THE UNITED STATESJune 10, 2021Mr. Markey (for himself and Mr. Merkley) introduced the following bill; which was read twice and referred to the Committee on Foreign RelationsA BILLTo reduce and eliminate threats posed by nuclear weapons to the United States, and for other purposes. 1.Short titleThis Act may be cited as the Hastening Arms Limitations Talks Act of 2021 or the HALT Act of 2021.2.FindingsCongress makes the following findings:(1)The use of nuclear weapons poses an existential threat to humanity, a fact that led President Ronald Reagan and Soviet Premier Mikhail Gorbachev to declare in a joint statement in 1987 that a nuclear war cannot be won and must never be fought.(2)On June 12, 1982, an estimated 1,000,000 people attended the largest peace rally in United States history, in support of a movement to freeze and reverse the nuclear arms race, a movement that helped to create the political will necessary for the negotiation of several bilateral arms control treaties between the United States and former Soviet Union, and then the Russian Federation. Those treaties contributed to strategic stability through mutual and verifiable reciprocal nuclear weapons reductions.(3)Since the advent of nuclear weapons in 1945, millions of people around the world have stood up to demand meaningful, immediate international action to halt, reduce, and eliminate the threats posed by nuclear weapons, nuclear weapons testing, and nuclear war, to humankind and the planet.(4)In 1970, the Treaty on the Non-Proliferation of Nuclear Weapons done at Washington, London, and Moscow July 1, 1968 (21 UST 483) (commonly referred to as the Nuclear Non-Proliferation Treaty or the NPT) entered into force, which includes a binding obligation on the 5 nuclear-weapon states (commonly referred to as the P5), among other things, to pursue negotiations in good faith on effective measures relating to the cessation of the nuclear arms race … and to nuclear disarmament.(5)Bipartisan United States global leadership has curbed the growth in the number of countries possessing nuclear weapons and has slowed overall vertical proliferation among countries already possessing nuclear weapons, as is highlighted by a more than 85-percent reduction in the United States nuclear weapons stockpile from its Cold War height of 31,255 in 1967.(6)The United States testing of nuclear weapons is no longer necessary as a result of the following major technical developments since the Senate’s consideration of the Comprehensive Nuclear-Test-Ban Treaty (commonly referred to as the CTBT) in 1999:(A)The verification architecture of the Comprehensive Nuclear Test-Ban-Treaty Organization (commonly referred to as the CTBTO)—(i) has made significant advancements, as seen through its network of 300 International Monitoring Stations and its International Data Centre, which together provide for the near instantaneous detection of nuclear explosives tests, including all 6 such tests conducted by North Korea between 2006 and 2017; and (ii)is operational 24 hours a day, 7 days a week.(B)Since the United States signed the CTBT, confidence has grown in the science-based Stockpile Stewardship and Management Plan of the Department of Energy, which forms the basis of annual certifications to the President regarding the continual safety, security, and effectiveness of the United States nuclear deterrent in the absence of nuclear testing, leading former Secretary of Energy Ernest Moniz to remark in 2015 that lab directors today now state that they certainly understand much more about how nuclear weapons work than during the period of nuclear testing.(7)Despite the progress made to reduce the number and role of, and risks posed by, nuclear weapons, and to halt the Cold War-era nuclear arms race, tensions between countries that possess nuclear weapons are on the rise, key nuclear risk reduction treaties are under threat, significant stockpiles of weapons-usable fissile material remain, and a qualitative global nuclear arms race is now underway with each of the countries that possess nuclear weapons spending tens of billions of dollars each year to maintain and improve their arsenals.(8)The Russian Federation is pursuing the development of destabilizing types of nuclear weapons that are not presently covered under any existing arms control treaty or agreement and the People's Republic of China, India, Pakistan, and North Korea have each taken concerning steps to diversify their more modest sized, but nonetheless very deadly, nuclear arsenals. (9)Former President Donald J. Trump's 2018 Nuclear Posture Review called for the development of two new nuclear weapons capabilities, which have the effect of lowering the threshold for nuclear weapons use:(A)A low-yield warhead on a submarine-launched ballistic missile, which was deployed before the date of the enactment of this Act.(B)A sea-launched cruise missile, still under development on the date of the enactment of this Act.(10)On February 3, 2021, President Joseph R. Biden preserved binding and verifiable limits on the deployed and non-deployed strategic forces of the largest two nuclear weapons powers through the five-year extension of the Treaty between the United States of America and the Russian Federation on Measures for the Further Reduction and Limitation of Strategic Offensive Arms, signed April 8, 2010, and entered into force February 5, 2011 (commonly referred to as the New START Treaty). (11)In 2013, the report on a nuclear weapons employment strategy of the United States submitted under section 492 of title 10, United States Code, determined that it is possible to ensure the security of the United States and allies and partners of the United States and maintain a strong and credible strategic deterrent while safely pursuing up to a 1/3 reduction in deployed nuclear weapons from the level established in the New START Treaty.(12)On January 12, 2017, then-Vice President Biden stated, [G]iven our non-nuclear capabilities and the nature of today’s threats—it’s hard to envision a plausible scenario in which the first use of nuclear weapons by the United States would be necessary. Or make sense..(13)In light of moves by the United States and other countries to increase their reliance on nuclear weapons, a global nuclear freeze would seek to halt the new nuclear arms race by seeking conclusion of a comprehensive and verifiable freeze on the testing, deployment, and production of nuclear weapons and delivery vehicles for such weapons. 3.Statement of policyThe following is the policy of the United States:(1)The United States should build upon its decades long, bipartisan efforts to reduce the number and salience of nuclear weapons by leading international negotiations on specific arms-reduction measures as part of a 21st century global nuclear freeze movement.(2)Building on the successful extension of the New START Treaty, the United States should engage with all other countries that possess nuclear weapons to seek to negotiate and conclude future multilateral arms control, disarmament, and risk reduction agreements, which should contain some or all of the following provisions: (A)An agreement by the United States and the Russian Federation on a follow-on treaty or agreement to the New START Treaty that may lower the central limits of the Treaty and cover new kinds of strategic delivery vehicles or non-strategic nuclear weapons.(B)An agreement on a verifiable freeze on the testing, production, and further deployment of all nuclear weapons and delivery vehicles for such weapons.(C)An agreement that establishes a verifiable numerical ceiling on the deployed shorter-range and intermediate-range and strategic delivery systems (as defined by the INF Treaty and the New START Treaty, respectively) and the nuclear warheads associated with such systems belonging to the P5, and to the extent possible, all countries that possess nuclear weapons, at August 2, 2019, levels.(D)An agreement by each country to adopt a policy of no first use of nuclear weapons or provide transparency into its nuclear declaratory policy.(E)An agreement on a proactive United Nations Security Council resolution that expands access by the International Atomic Energy Agency to any country found by the Board of Governors of that Agency to be noncompliant with its obligations under the NPT.(F)An agreement to refrain from configuring nuclear forces in a launch on warning or launch under warning nuclear posture, which may prompt a nuclear armed country to launch a ballistic missile attack in response to detection by an early-warning satellite or sensor of a suspected incoming ballistic missile.(G)An agreement not to target or interfere in the nuclear command, control, and communications (commonly referred to as NC3) infrastructure of another country through a kinetic attack or a cyberattack.(H)An agreement on transparency measures or verifiable limits, or both, on hypersonic cruise missiles and glide vehicles that are fired from sea-based, ground, and air platforms.(I)An agreement to provide a baseline and continuous exchanges detailing the aggregate number of active nuclear weapons and associated systems possessed by each country.(3)The United States should rejuvenate efforts in the United Nations Conference on Disarmament toward the negotiation of a verifiable Fissile Material Treaty or Fissile Material Cutoff Treaty, or move negotiations to another international body or fora, such as a meeting of the P5. Successful conclusion of such a treaty would verifiably prevent any country’s production of highly enriched uranium and plutonium for use in nuclear weapons.(4)The United States should convene a series of head-of-state level summits on nuclear disarmament modeled on the Nuclear Security Summits process, which saw the elimination of the equivalent of 3,000 nuclear weapons. (5)The President should seek ratification by the Senate of the CTBT and mobilize all countries covered by Annex 2 of the CTBT to pursue similar action to hasten entry into force of the CTBT. The entry into force of the CTBT, for which ratification by the United States will provide critical momentum, will activate the CTBT’s onsite inspection provision to investigate allegations that any country that is a party to the CTBT has conducted a nuclear test of any yield.(6)The President should make the accession of North Korea to the CTBT a component of any final agreement in fulfilling the pledges the Government of North Korea made in Singapore, as North Korea is reportedly the only country to have conducted a nuclear explosive test since 1998.(7)The United States should—(A)refrain from developing any new designs for nuclear warheads or bombs, but especially designs that could add a level of technical uncertainty into the United States stockpile and thus renew calls to resume nuclear explosive testing in order to test that new design; and (B)seek reciprocal commitments from other countries that possess nuclear weapons.4.Prohibition on use of funds for nuclear test explosions(a)In generalNone of the funds authorized to be appropriated or otherwise made available for fiscal year 2022 or any fiscal year thereafter, or authorized to be appropriated or otherwise made available for any fiscal year before fiscal year 2022 and available for obligation as of the date of the enactment of this Act, may be obligated or expended to conduct or make preparations for any explosive nuclear weapons test that produces any yield until such time as—(1)the President submits to Congress an addendum to the report required by section 4205 of the Atomic Energy Defense Act (50 U.S.C. 2525) that details any change to the condition of the United States nuclear weapons stockpile from the report submitted under that section in the preceding year; and(2)there is enacted into law a joint resolution of Congress that approves the test.(b)Rule of constructionSubsection (a) does not limit nuclear stockpile stewardship activities that are consistent with the zero-yield standard and other requirements under law. 